IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                             No. 98-41143
                         Conference Calendar



UNITED STATES OF AMERICA,

                                          Plaintiff-Appellee,

versus

LEONDRUS MCBRIDE, JR.,

                                          Defendant-Appellant.

                        - - - - - - - - - -
          Appeal from the United States District Court
                for the Eastern District of Texas
                      USDC No. 1:96-CR-101-1
                        - - - - - - - - - -

                          June 15, 1999
Before EMILIO M. GARZA, BENAVIDES, and PARKER, Circuit Judges.


PER CURIAM:*

     The federal public defender appointed to represent Leondrus

McBride, Jr., has moved for leave to withdraw and has filed a

brief as required by Anders v. California, 386 U.S. 738 (1967).

McBride has filed a response to counsel’s motion in which he

argues that his convictions should be vacated because trial

counsel was ineffective for failing to move to suppress evidence

on the basis that officers obtained a warrant by giving a

magistrate false information in violation of Franks v. Delaware,


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 98-41143
                                -2-

438 U.S. 154 (1978).   The record has not been adequately

developed for us to consider McBride’s argument on direct appeal.

See United States v. Haese, 162 F.3d 359, 363-64 (5th Cir 1998),

cert. denied, ___ S. Ct. ___, 1999 WL 241837 (U.S., May 24,

1999).   Our independent review of the brief and the record

discloses no nonfrivolous appellate issue.   Accordingly, the

motion for leave to withdraw is GRANTED, counsel is excused from

further responsibilities herein, and the APPEAL IS DISMISSED.